                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

EMOJI COMPANY GmbH,                                      )
                                                         )   Case No.: 20-cv-4911
                                                         )
                                                         )   Judge John Robert Blakey
                Plaintiff,                               )
                                                         )
v.                                                       )
                                                         )
THE INDIVIDUALS, CORPORATIONS,                           )
LIMITED LIABILITY COMPANIES,                             )
PARTNERSHIPS AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED ON                               )
SCHEDULE A HERETO,                                       )
                                                         )
                Defendants.                              )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff EMOJI COMPANY
GmbH, hereby dismisses with prejudice all causes of action in the complaint against the following
Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        16      Bear Boys
        27      CdVeK9ca
        28      changchunshiliufengshangmaoyouxiangongsi
        43      Eric Martinz
        74      Camille Doyle
        78      Colormu
        105     Bing4Bing
        111     Chunlei
        138     DXTDCMMe
        142     GGMart
        168     Elizabeth Dunlop
        170     Franklin Waters
        171     Futong Huaxia
        183     Butymeiyi
        185     Field Rain
        186     Game Life
        187     G-Fulling
        216     C-Join
        225     Allen Vision
        261     Double Joy
        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.
                                         Respectfully submitted,
Dated: December 11, 2020                 By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com

                                                  Attorneys for Plaintiff
                                                  EMOJI COMPANY GmbH
                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on December 11, 2020.



                                                          s/Michael A. Hierl
